Citation Nr: 0624903	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  05-36 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse.



REPRESENTATION

Appellant represented by:	D. L. Huffman, Attorney-at-Law



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from August 1961 to 
August 1965.  He died in July 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse determination issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which found that the appellant could not be 
recognized as the veteran's surviving spouse.  The appellant 
testified at a video conference hearing before the 
undersigned in May 2006.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The appellant and veteran were married in July 1964, two 
children were born of this marriage, and they were divorced 
in January 1979.

3.  The appellant and veteran were subsequently remarried to 
other persons; the appellant from July 1985 and the veteran 
from November 1984, and each was divorced from these other 
individuals in February 1988.

4.  The appellant and veteran married for the second time in 
February 1988, separated in January 2003, and divorced for 
the second time in September 2003.

5.  The September 2003 divorce decree indicates that the 
appellant was the moving party (plaintiff) in this action, 
but also indicates that the veteran had been "guilty of gross 
neglect of duty," and that it had been necessary for the 
appellant to obtain a retraining order against certain 
actions of the veteran.

6.  In December 2003, the veteran contacted the appellant to 
inform her that he had terminal cancer, and he requested that 
she return to cohabit with him; the appellant immediately 
terminated her job and living arrangements some 150 miles 
distant, and cohabited with the veteran, taking care of all 
his multiple needs as a terminal cancer patient; the 
appellant and veteran held themselves out as husband and wife 
until his death in July 2004, and a preponderance of the 
evidence on file supports a finding that except for the legal 
impediment of the requirement for a ceremonial marriage in 
the State of Ohio, of which the appellant had no knowledge, 
the appellant and veteran believed themselves to be validly 
married under Ohio Common Law, sufficient to establish a 
deemed-valid marriage under VA law and regulations.

7.  No claim has been filed by a legal surviving spouse who 
has been found entitled to gratuitous death benefits.  


CONCLUSION OF LAW

The appellant is recognized as the veteran's surviving spouse 
via a deemed-valid marriage.  38 U.S.C.A. §§ 101, 103, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.50-3.54 (2005); VAOPGCPREC 
58-91.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  Because this decision grants the entire 
benefit sought on appeal, insofar as recognition of the 
appellant as the veteran's surviving spouse, the Board will 
omit any discussion with respect to VCAA.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

An individual is the veteran's surviving spouse if she 
entered into a marriage with him that is considered valid 
under the laws of the jurisdiction in which they reside at 
the time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  The 
individual must also have been the lawful spouse of the 
veteran at the time of his death.  Additionally, she must 
have lived with the veteran continuously from the date of 
marriage to the date of the veteran's death, unless the 
separation was due to the misconduct of, or procured by, the 
veteran, without the fault of the spouse.  To qualify as 
surviving spouse, an appellant must not have remarried, or 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. §§ 101(3), 101(31); 38 C.F.R. 
§§ 3.1(j), 3.50.

With respect to the requirement for continuous cohabitation, 
the statement of the putative surviving spouse as to the 
reason for the separation will be accepted in the absence of 
contradictory information.  38 C.F.R. § 3.53(b).  

Where an attempted marriage of an appellant to the veteran 
was invalid by reason of a legal impediment, the marriage 
will nevertheless be deemed-valid if the following 
requirements are met:  (a)  The marriage occurred one year or 
more before the veteran died, or existed for any period of 
time if a child was born of the purported marriage or prior 
to such marriage; (b) the claimant entered in the marriage 
without knowledge of the impediment; (c) the claimant 
cohabited with the veteran continuously from the date of 
marriage until his death; and (d) no claim has been filed by 
a legal surviving spouse has been found entitled to 
gratuitous death benefits, other than accrued monthly 
benefits covering a period prior to the veteran's death.  
38 U.S.C.A. § 103; 38 C.F.R. § 3.52.

In 1991, VA General Counsel issued a precedential opinion 
which found that the requirement of a marriage ceremony by a 
jurisdiction which does not recognize common-law marriage did 
constitute a legal impediment to a purported marriage for 
purpose of establishing a deemed-valid marriage under 
38 U.S.C.A. § 103(a).  This opinion noted that it had been 
the long-standing interpretation by VA that lack of 
recognition of common-law marriage by a jurisdiction did 
constitute a legal impediment within the meaning of § 103(a).  
Section 103(a) encompassed more than merely cases of prior, 
undissolved marriages, existing as a legal impediment.  The 
lack of knowledge of a law prohibiting particular marriages 
(including common-law marriages), is apparently within the 
scope of § 103(a).  The lack of a ceremonial marriage in a 
jurisdiction which requires one for a valid marriage is a 
legal impediment which, if unknown to the claimant, can 
create the type of hardship § 103(a) was intended to 
alleviate.  The factual issue presented in each case of 
whether the claimant was actually without knowledge of the 
legal impediment is a determination for VA adjudication 
personnel.  

Analysis:  The following chronological history of marital 
relationship between the appellant the veteran herein is 
undisputedly established by the evidence on file.  The 
appellant and veteran were initially married in July 1964.  
Subsequent to that marriage, two children were born of this 
marriage, although only a single birth certificate is on file 
for daughter H, born in 1970.  The appellant and veteran 
remained together as husband and wife until the first divorce 
in January 1979.  Subsequent to this first divorce, the 
appellant remarried another man in 1985 and divorced him in 
February 1988.  Also during this period, the veteran married 
another woman in 1984 until he divorced her in February 1988.  

The appellant and veteran were remarried in February 1988 and 
remained so married until they legally separated in January 
2003.  A second judgment of divorce became effective in 
September 2003.  This judgment of divorce was obtained by the 
appellant as the moving party (plaintiff), but the judgment 
of divorce clearly states that the defendant-veteran was 
guilty of gross neglect of duty.  The appellant's uncontested 
testimony in the hearing before the undersigned, as supported 
in other written statements submitted, is that the veteran 
had been extremely difficult to live with by reason of anger, 
drinking, gambling, and womanizing, and that the appellant 
felt she had no alternative but to separate and subsequently 
divorce him for her own well-being.  

Only three months after the September 2003 divorce became 
final, the veteran contacted the appellant in December 2003 
to report that he had terminal cancer, and to request that 
she return to live with him and take care of him as husband 
and wife.  The appellant immediately quit her independent 
employment and housing arrangements and traveled some 150 
miles to cohabit with the veteran and take care of him during 
his terminal illness, which she did in all respects 
continuously until the date of the veteran's death in July 
2004.  It was the appellant's sworn testimony in hearings at 
the RO and before the undersigned, that she was unaware that 
the State of Ohio's common-law marriage statute had been 
rescinded some years previously, and this testimony stands 
unrebutted.  

The Board finds that, but for the legal impediment of the 
requirement in Ohio for a ceremonial marriage, the appellant 
and veteran would have established a valid common-law 
marriage from the time of their more recent cohabitation in 
December 2003, until the veteran's death in July 2004.  
During this period, the evidence shows that the appellant and 
veteran cohabited together and held themselves out to the 
public as husband and wife.  

Although the length of this deemed-valid common-law marriage 
between the appellant and veteran was for less than one year 
in duration, two children of the purported marriage had been 
born to them before such marriage (during their first valid 
marriage).  Under 38 C.F.R. § 3.54(b)(3), there is no 
requirement for one year of marriage prior to death if a 
child was born to the veteran and the appellant.  

No claim having been filed by any other legal widow of the 
veteran who was found to be entitled to VA benefits, all 
requirements for a deemed-valid marriage in accordance with 
38 U.S.C.A. § 103 and 38 C.F.R. § 3.52, are satisfied.  This 
finding is entirely consistent with the considered discussion 
contained in VAOPGCPREC 58-91.  The appellant and veteran in 
this case were validly married on two separate occasions for 
a collective period of some 30 years and 3 months, and may be 
deemed to have been validly married by common-law for the 
last 7 months of the veteran's lifetime.  


ORDER

Entitlement to recognition of the appellant as the veteran's 
surviving spouse is granted.



	                        
____________________________________________
	DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


